Citation Nr: 0935593	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  03-36 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a left ankle injury, 
currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted a temporary evaluation of 100 
percent based on surgical or other treatment necessitating 
convalescence effective March 21, 2002, and assigned an 
evaluation of 20 percent from August 1, 2002.  

The Board denied the Veteran's increased rating claim in a 
May 2006 decision.  The Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2007 order, the Court remanded 
the claim for readjudication in accordance with the parties' 
Joint Motion for Remand.

The Board remanded the claim for further development in 
January 2008.  In a March 2009 rating decision, the Veteran 
was assigned a separate 10 percent rating for post-surgical 
scars of the left ankle.  The Veteran has not appealed this 
determination.

The issue of entitlement to an extraschedular rating for a 
left ankle injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
  

FINDINGS OF FACT

1.	The Veteran's service-connected left ankle injury is 
assigned a 20 percent rating, the maximum rating authorized 
under Diagnostic Code (DC) 5271.  	

2.	The evidence fails to show that the Veteran has ankylosis 
of the left ankle. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5270, 
5271 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (outlining VCAA notice 
requirements).

With regard to claims for increased ratings, 38 U.S.C.A. § 
5103(a) requires that the Secretary notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must also be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Here, the RO sent correspondence to the Veteran in May 2002 
and March 2003 satisfying the notice requirements under 38 
C.F.R. § 3.159(b)(1).  The May 2002 letter was sent prior to 
the initial adjudication of his claim.  The Board 
acknowledges that the May 2002 and March 2003 VCAA letters 
sent to the Veteran in connection with his increased rating 
claim do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the May 2002 and March 2003 VCAA notice letters 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the November 2003 
statement of the case.  The Veteran can be expected to 
understand what was needed to support his claim, including 
the impact of his disability on his daily life and ability to 
work.  

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and the statements of his representative.  
Specifically, in the Joint Motion the Veteran's 
representative argued that the Board did not provide adequate 
analysis as to whether ankylosis was present and that the 
Veteran's condition was not fully assessed under Deluca 
relative to loss of range of motion in his left ankle.  And 
on VA examination in December 2008, the Veteran specifically 
discussed the impact of his left ankle disability on his 
daily life (i.e., making his bed and grocery shopping) and 
employment (i.e., cannot perform duties because he would have 
to walk from machine to machine).  On examination at that 
time, the Veteran's symptomatology was discussed in relation 
to the rating criteria.

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.

Regarding the duty to assist, VA treatment records have been 
associated with the claims file.  The Veteran has also been 
afforded two VA examinations, the reports of which are of 
record.  There is no indication in the record that additional 
evidence relevant to the issue is available and not part of 
the claims file.  Hence, the Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however the Board must consider whether a staged 
rating is warranted for any part of the period under 
consideration.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2008).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of  
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
DCs predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).  

The Veteran's left ankle disability has been rated as 20 
percent disabling under DC 5271, which addresses limitation 
of motion for the ankle.  Under that code, moderate limited 
motion warrants a 10 percent rating.  Marked limited motion 
allows for a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2008).  

In June 2002, the Veteran underwent a VA examination that was 
performed by a private physician contracted by the VA.  The 
Veteran reported that he had recently undergone ankle fusion 
surgery.  He complained that he experienced daily pain, 
swelling, and instability in his left ankle.  

On examination, the Veteran wore an ankle brace.  His gait 
was abnormal with and without the brace.  Yet, no evidence of 
abnormal weight bearing was found.  Slight swelling and 
tenderness was noted in the medial and lateral malleoli.  On 
range of motion, the Veteran had 5 degrees of dorsiflexion 
with pain at 0 degrees, and 10 degrees of plantar flexion 
with pain starting at 0 degrees.  An x-ray of the ankle 
revealed interval fusion of the talocalcaneal joint space. 

The examiner noted that the Veteran had decreased range of 
motion on dorsiflexion, plantar flexion, eversion, and 
inversion.  The examiner stated that it was expected that 
some of the Veteran's pain would subside once he had healed 
fully from his recent surgery.  Yet, the doctor concluded 
that the fusion of the Veteran's talocalcaneal region would 
permanently cause tenderness and decreased range of motion. 

The Veteran underwent a second VA examination in December 
2008.  He reported having throbbing pain and stiffness in his 
ankle that was made worse by cold, damp weather.  He stated 
that pain medication, soaking in Epsom salt, and applying 
arthritis cream provided some relief.  He denied having flare 
ups, redness, or heat.  He averred that he walked with a cane 
to help with his instability. 

With regard to his occupational history, the Veteran stated 
that he was laid off from his job operating machines at a 
sheet metal factory in 1996.  He reported that he was unable 
to find new employment in his field because his ankle 
disability interfered with his ability to sit, stand, and 
walk on the job.  He could not perform his duties because he 
would have to walk from machine to machine during an 8-hour 
day.  He stated that he was able to bathe and dress himself 
and make his bed.  He stated that when he goes to the grocery 
store, he can push the cart, or if he gets tired he will get 
a scooter cart.

On range of motion testing, the Veteran had 0 to 10, 0 to 10, 
and 0 to 10 degrees of plantar flexion with numbness and pain 
at 10 degrees; 0 to 13, 0 to 14, and 0 to 14 degrees of 
dorsiflexion with a "stretching sensation;" 0 to 6, 0 to 4, 
and 0 to 5 degrees of inversion with pain throughout the 
motion; and 0 to 5, 0 to 4 , and 0 to 4 degrees of eversion 
with pain throughout the motion.  On plantar flexion and 
dorsiflexion, there was no fatigue, weakness, or 
incoordination during the three repeated testings.  There was 
no additional limitation or loss of motion due to pain with 
repetitions.  On inversion and eversion, there was no 
fatigue, weakness, or incoordination during the three 
repeated testings, but there was an additional loss of 1 
degree of motion due to pain with repetition.  The Veteran 
was diagnosed with right ankle fusion.

Based on his review of the claims file and examination of the 
Veteran, the doctor concluded that the Veteran did not have a 
complete fixed ankylosis of the left ankle as he still has 
some range of motion.  She, however, noted that the Veteran 
had pain and very limited motion.  She went on to opine, "In 
the field of work the Veteran previously worked, he was 
required to do a combination of sitting, standing and 
walking.  It is unlikely that he would be able to return to 
that type of work without having severe restrictions imposed 
upon him. . . .  He would most likely need to be restricted 
to standing no longer than 10 minutes and walking no more 
than 100 yards . . . ."  She noted that with ranges of 
motion, with repetitions, the Veteran began to lose the 
little amount of motion that he was able to accomplish.

The Board notes that a higher rating cannot be assigned under 
DC 5271 because the Veteran is already in receipt of the 
maximum 20 percent.  As to functional loss due to pain and 
discomfort as discussed by in DeLuca; where, as here, the 
Veteran is already receiving the maximum rating available for 
limitation of motion of the ankle, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

Hence, the Board must consider whether an increased rating is 
warranted under any other DC that pertains to the ankle.  
There is no evidence of ankylosis of the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or an 
astragalectomy, nor do any of these codes provide for a 
rating in excess of 20 percent.  Therefore, DCs 5272, 5273, 
and 5274 are not applicable.  

Ratings higher than 20 percent are provided for under DC 
5270, which pertains to ankylosis of the ankle.  Under that 
code, a 30 percent rating is provided for ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2008). 

After a careful review of the evidence, the Board finds that 
a higher rating is not warranted under DC 5270 because the 
record does not show that the Veteran has ankylosis of the 
left ankle.  Ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure."  Dorland's Illustrated Medical Dictionary, 28th 
edition, p. 86.  The Board acknowledges that the Veteran has 
pain and very limited range of motion due to fusion.  
However, the medical evidence shows ranges of motion in the 
left ankle and the VA examiner in December 2008 specifically 
concluded that the Veteran did not have a complete fixed 
ankylosis of the left ankle as he still has some range of 
motion.  

With regard to assigning a higher disability rating under DC 
5270 (assuming that this DC is predicated on limitation of 
motion) based on functional loss as contemplated by the 
Court's holding under Deluca, the Board acknowledges the 
Veteran's complaints of pain, stiffness, instability, and 
swelling.  See 38 C.F.R. §§ 4.40, 4.45.  However, he denied 
any flare ups at the December 2008 VA examination and the 
examiner specifically noted that there was no fatigue, 
weakness, or incoordination during the three repeated 
testings on plantar flexion, dorsiflexion, inversion, and 
eversion.  There was no additional limitation or loss of 
motion due to pain with repetitions on dorsiflexion and 
plantar flexion, and only an additional loss of 1 degree of 
motion due to pain with repetition on inversion and eversion.  
Even taking into consideration these factors, ankylosis is 
not demonstrated as the Veteran still retains motion of his 
left ankle.  As such, the Board finds that the Veteran's 
disability is fully compensated and additional compensation 
need not be assigned.

The August 2007 Joint Motion for Remand stated that the Board 
did not fully discuss the information from the June 2002 VA 
examination in its analysis addressing whether ankylosis of 
the left ankle exists.  In June 2002, the Veteran had 
dorsiflexion to 5 degrees and plantar flexion to 10 degrees, 
each with pain beginning at 0.  He also had some decreased 
range of motion on inversion and eversion.  Even with pain 
starting at 0 degrees, ankylosis of the left ankle was not 
shown on VA examination in June 2002 following the fusion 
procedure.  And the examiner stated that it was expected that 
some of the Veteran's pain would subside once he had healed 
fully from his recent surgery.  The Board further points out 
that the Veteran was in receipt of a temporary 100 percent 
evaluation from March 21, 2002 to July 31, 2002.  The level 
of impairment in the left ankle has been relatively stable 
since August 1, 2002, and a higher rating is not warranted as 
there has been no evidence of ankylosis.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran complained of numbness on plantar flexion in 
December 2008.  However, light touch and pinprick were 
grossly intact and reflexes were 1+ Achilles and downgoing 
plantar reflexes.  There was no evidence of neurological 
impairment warranting a separate rating.  

In sum, the Board concludes that the preponderance of the 
evidence of record indicates that the Veteran's current 
symptomatology does not warrant a rating greater than 20 
percent.  The Board acknowledges the Veteran's assertions 
that his left ankle disability has increased in severity.  
However, the Board finds that the preponderance of the 
medical evidence is against the claim and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002);  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for a left ankle injury, currently rated 
as 20 percent disabling, is denied. 


REMAND

The Court has repeatedly held that entitlement to an 
extraschedular rating is "always part" of an increased 
rating claim.  See Brambley v. Principi, 17 Vet. App. 20 
(2003); Floyd v. Brown, 9 Vet. App. 88 (1996).  As discussed 
above, in her December 2008 VA examination report, the 
examiner stated that it was unlikely that the Veteran could 
return to his prior type of work without having severe 
restrictions imposed upon him.  Hence, the Board finds that 
the nature and severity of the Veteran's disability warrants 
submission of this claim for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  That section provides 
that in the "exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve . . . an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  
It is improper for the Board to consider, in the first 
instance, entitlement to an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 
Vet. App. at 94 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Refer this case to the Under Secretary 
for Benefits or the Director, Compensation 
and Pension Service, for consideration of an 
extraschedular evaluation for the Veteran's 
service-connected left ankle injury in 
accordance with 38 C.F.R. § 3.321.

2.  After receiving a response from the 
Under Secretary for Benefits or the 
Director, Compensation and Pension Service, 
the RO should undertake any adjudicative 
action necessary.  If the disposition of the 
issue remains unfavorable, the RO should 
furnish the Veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


